                                           1   Lea Pauley Goff (Kentucky SBN 81266)
                                               (pending pro hac vice admission)
                                           2   Spencer K. Gray (Kentucky SBN 98069)
                                           3   (pending pro hac vice admission)
                                               STOLL KEENON OGDEN PLLC
                                           4   500 West Jefferson Street, Suite 2000
                                               Louisville, KY 40202-2828
                                           5   Telephone: 502.333.6000
                                               Facsimile:    502.333.6099
                                           6   Email: lea.goff@skofirm.com
                                               Email: spencer.gray@skofirm.com
                                           7
                                               Cecily A. Dumas (SBN 111449)
                                           8   David J. Richardson (SBN 168592)
                                               BAKER & HOSTETLER LLP
                                           9   600 Montgomery Street, Suite 3100
                                               San Francisco, CA 94111-2806
                                          10   Telephone: 415.659.2600
                                               Facsimile:    415.659.2601
                                          11   Email: cdumas@bakerlaw.com
                                               Email: drichardson@bakerlaw.com
B AKER & H OSTETLER LLP




                                          12
   A TTORNEYS AT L A W
                          LOS A NGELES




                                               Counsel for Brown-Forman Corporation
                                          13

                                          14
                                                                     UNITED STATES BANKRUPTCY COURT
                                          15

                                          16                         NORTHERN DISTRICT OF CALIFORNIA

                                          17                                   OAKLAND DIVISION

                                          18   In re:                                        Case No. 4:20-bk-40990-RLE

                                          19   FAIRN & SWANSON, INC.,                        Chapter 7

                                          20                              Debtor             BROWN-FORMAN’S OBJECTION TO
                                                                                             TRUSTEE’S MOTION FOR ORDER
                                          21                                                 APPROVING PRE-SALE
                                                                                             STIPULATION, AUTHORIZING
                                          22                                                 CHAPTER 7 TRUSTEE TO INCUR
                                                                                             POST-PETITION DEBT ON AN
                                          23                                                 EMERGENCY BASIS, AUTHORIZING
                                                                                             CHAPTER 7 TRUSTEE TO PAY
                                          24                                                 DEPOSIT TO SECURE CUSTODIAL
                                                                                             SURETY BOND, AND APPROVING
                                          25                                                 SECURED PARTY’S CARVE-OUT TO
                                                                                             THE ESTATE
                                          26

                                          27

                                          28


                                         Case: 20-40990    Doc# 89    Filed: 09/15/20   Entered: 09/15/20 17:50:04   Page 1 of 8
                                           1                                                    I.
                                           2                                            INTRODUCTION
                                           3           Creditor Brown-Forman Corporation, dba Brown-Forman Beverages Worldwide (“Brown-
                                           4   Forman”) hereby objects to that Motion For Order [1] Approving Pre-Sale Stipulation, [2]
                                           5   Authorizing Chapter 7 Trustee To Incur Post-Petition Debt On An Emergency Basis, [3]
                                           6   Authorizing Chapter 7 Trustee To Pay Deposit To Secure Custodial Surety Bond And [4] Approving
                                           7   Secured Party’s Carve-Out To The Estate (the “Motion”) (Doc. No. 80) filed by the Trustee for the
                                           8   reasons stated below. The Trustee for an apparently insolvent estate seeks an emergency $500,000
                                           9   loan from the secured creditor in order to keep a bonding status that she apparently needs to sell
                                          10   the estate’s alcohol assets on which that secured creditor claims a first lien position. In exchange
                                          11   for these funds, she proposes that the estate get a $500,000 carve-out from the lien, but that the
B AKER & H OSTETLER LLP




                                          12
   A TTORNEYS AT L A W




                                               secured creditor get allowance of its $20 million claim, a determination that it is in a secured first
                          LOS A NGELES




                                          13   priority position, a waiver of surcharge, and a waiver of any claims against it. However, there is
                                          14   no evidence that the sale process she claims is ongoing, and for which she needs to maintain the
                                          15   bonding, will generate benefit for any creditor except the secured creditor. If the sale benefits only
                                          16   the secured creditor, then that secured creditor should be assessed all of the estate’s carrying costs
                                          17   as a surcharge, or perhaps it should liquidate its collateral under Article Nine. If there is actual
                                          18   benefit to unsecured creditors from the deal the Trustee proposes, she should be required to disclose
                                          19   to the creditors what that is.
                                          20                                                    II.
                                          21                                            BACKGROUND
                                          22           1.      Fairn & Swanson, Inc. (“Debtor”) was engaged in the business of importing and
                                          23   selling duty-free alcohol merchandise and other products to cruise lines. Debtor filed its petition
                                          24   for relief under Chapter 7 on June 2020. In its Schedules, Debtor valued its inventory at
                                          25   $39,110,570.01. (Doc. No. 1, Schedule A/B, p. 6).
                                          26           2.      Wells Fargo Bank, National Association (“Wells Fargo”) claims to hold a first
                                          27   position security interest in substantially all of Debtor’s assets securing its prepetition debt in the
                                          28   amount of $19,081,233.82. (Claim No. 31, filed July 8, 2020).


                                         Case: 20-40990      Doc# 89      Filed: 09/15/20     Entered: 09/15/20 17:50:04        Page 2 of 8
                                                                                               -1-
                                           1           3.       Brown-Forman is a manufacturer of branded adult beverage products with brands
                                           2   including Jack Daniels, Woodford Reserve, Sonoma Cutrer wines, and many others. Before the
                                           3   Debtor filed for bankruptcy, Brown-Forman sold large quantities of product to the Debtor. The
                                           4   Debtor owes $910,828.37 to Brown-Forman for product delivered prepetition. (Claim No. 72, filed
                                           5   August 4, 2020).
                                           6           4.       On July 7, 2020, the Trustee held a § 341 creditor meeting. During the meeting, it
                                           7   was announced that the Trustee was in the process of selling the Debtor’s assets but did not provide
                                           8   any specific details regarding the proposed sale. Following the creditor meeting and continuing
                                           9   throughout these proceedings, the Trustee has regularly alluded to an impending sale without
                                          10   elaborating on the details of the supposed sale. To date, no document has been filed with the Court
                                          11   providing the details of a proposed sale and the unsecured creditors, including Brown-Forman, lack
B AKER & H OSTETLER LLP




                                          12   information about what the Trustee has been doing regarding sale efforts for the past two months..1
   A TTORNEYS AT L A W
                          LOS A NGELES




                                          13           5.       The Trustee filed its Motion on September 11, 2020, seeking “an order approving
                                          14   post-petition financing, authorizing Trustee to pay deposit to secured custodial surety bond, and
                                          15   authorizing a carve out for unsecured creditors under the terms of a Pre-Sale Stipulation . . . between
                                          16   the Trustee and [Wells Fargo].” (Doc. No. 80 at p. 1 – 2). That same day, the Trustee filed that Ex
                                          17   Parte Application For Order Shortening Time And Limiting Notice Of Hearing On Motion For
                                          18   Order [1] Approving Pre-Sale Stipulation, [2] Authorizing Chapter 7 Trustee To Incur Post-
                                          19   Petition Debt On An Emergency Basis, [3] Authorizing Chapter 7 Trustee To Pay Deposit To
                                          20   Secure Custodial Surety Bond And [4] Approving Secured Party’s Carve-Out To The Estate (the
                                          21   “Limited Notice Application”) (Doc. No. 81). The Court granted the Limited Notice Application
                                          22   on September 14, 2020 and scheduled an interim hearing regarding the Motion to be held on
                                          23   September 16, 2020 at 2:00 p.m., just three business days after the Trustee filed the Motion.
                                          24   ///
                                          25   ///
                                          26   ///
                                          27

                                          28   1
                                                 Brown-Forman’s counsel tried to obtain information regarding the sale directly from the Trustee, but has been
                                               unable to obtain such information informally.

                                         Case: 20-40990        Doc# 89       Filed: 09/15/20        Entered: 09/15/20 17:50:04              Page 3 of 8
                                                                                                     -2-
                                           1                                                   III.
                                           2                                             DISCUSSION
                                           3   A.      The Creditors Have Too Little Information to Evaluate the Trustee’s Proposal
                                           4          Brown-Forman objects to the Motion because it lacks sufficient information to assess
                                           5   whether a $500,000 carve-out is a fair deal in exchange for the substantial concessions proposed to
                                           6   be made by the estate. The Motion seeks Court approval of the Pre-Sale Stipulation, post-petition
                                           7   financing, authorization to post $500,000 as cash collateral to secure a custodial surety bond, and
                                           8   authorization of a $500,000 carve-out for unsecured creditors under the terms of the Pre-Sale
                                           9   Stipulation. In exchange, the Trustee proposes that the estate make the following concessions: (1)
                                          10   the granting to Wells Fargo of a super-priority administrative claim and post-petition lien to secure
                                          11   claim resulting from advances; (2) providing that Wells Fargo’s prepetition claim for
B AKER & H OSTETLER LLP




                                          12
   A TTORNEYS AT L A W




                                               $19,081,233.82 will be deemed allowed, and its security interests in the Debtor’s assets will be
                          LOS A NGELES




                                          13   deemed enforceable, duly perfected, and in first position of priority; (3) waiver of any prepetition
                                          14   claims or avoidance claims that the Trustee may assert against Wells Fargo; and (4) waiving any
                                          15   right to assert a surcharge claim against Wells Fargo.
                                          16   B.     Creditors Need Information Regarding the Likely Sale Value of the Inventory in
                                          17          Order to Determine Whether the Sale Which the Trustee’s Proposal Purports to
                                          18          Enable Benefits any Creditor Except Wells Fargo.
                                          19          Brown-Forman lacks critical information necessary to evaluate whether a $500,000 carve-
                                          20   out is worth all of these concessions. First, Brown-Forman—indeed, all creditors—has no
                                          21   information regarding the anticipated sale price of the inventory. Based on her representations
                                          22   regarding the progress of the sale process, the Trustee must know or at least have a good estimate
                                          23   of what the estate property will sell for. But the Trustee has not disclosed this information to
                                          24   Brown-Forman or, presumably the other unsecured creditors. By its own terms, the carve-out is
                                          25   only effective if the sale price is insufficient to pay Wells Fargo in full. (Motion, Doc. No. 80, at
                                          26   p. 4). Absent knowledge of the sale price or the level of interest the Trustee has received in
                                          27   marketing the property, Brown-Forman does not know if the carve-out will even be effective.
                                          28


                                         Case: 20-40990      Doc# 89     Filed: 09/15/20     Entered: 09/15/20 17:50:04        Page 4 of 8
                                                                                              -3-
                                           1          Second, Brown-Forman has no information regarding the sale process itself. Without this
                                           2   information, Brown-Forman does not know whether the Trustee has done her due diligence in
                                           3   marketing the estate property to realize its maximum value. Before consenting to the significant
                                           4   concessions proposed by the Trustee, Brown-Forman at least deserves to know that the Trustee has
                                           5   appropriately marketed the estate assets.
                                           6   C.     The Creditors Need Information Regarding the Trustee’s Analysis of Wells Fargo’s
                                           7          Position in Order to Make a Judgment About Whether Wells Fargo Should Get a
                                           8          Release and an Allowed Claim
                                           9          Brown-Forman lacks information sufficient to determine whether the Trustee has done her
                                          10   due diligence in confirming perfection of Wells Fargo’s lien. Nor does Brown-Forman have
                                          11   information sufficient to evaluate whether the Trustee’s waiver of prepetition or avoidance claims
B AKER & H OSTETLER LLP




                                          12
   A TTORNEYS AT L A W




                                               is reasonable. The Motion provides that “Trustee’s counsel has carefully analyzed potential
                          LOS A NGELES




                                          13   avoidance claims against [Wells Fargo] relating to millions of dollars it swept from the Debtor’s
                                          14   accounts during the preference period and has concluded that such transfers are most likely not
                                          15   avoidable under prevailing Ninth Circuit law.” (Motion, Doc. No. 80 at 6) (emphasis added). But
                                          16   this bare legal conclusion does not provide Brown-Forman with the appropriate assurances to
                                          17   support waiving these potentially “millions of dollars” in claims in exchange for a potential carve-
                                          18   out. Also, any allowance of the claim by the Trustee should not preclude other creditors from
                                          19   challenging the claim and its lien — or they should be given a reasonable period of time in which
                                          20   to do so.
                                          21   D.     A Surcharge Waiver is Inappropriate if the Anticipated Sale Benefits Only Wells
                                          22          Fargo.
                                          23          Based on what little information is provided in the Motion, it appears that the estate may be
                                          24   administratively insolvent and it is unclear whether the unsecured creditors will get anything if a
                                          25   sale is completed. Considering the $600,000 per month carrying costs (Motion, Doc. No. 80, p. 3)
                                          26   and the nature of relief requested in the Motion, it may be unlikely that the sale of estate property
                                          27   will create any value for Brown-Forman or the other unsecured creditors. This makes the surcharge
                                          28   waiver highly suspect as it appears the Trustee’s sale efforts are primarily, or perhaps entirely, for


                                         Case: 20-40990      Doc# 89     Filed: 09/15/20     Entered: 09/15/20 17:50:04         Page 5 of 8
                                                                                              -4-
                                           1   the benefit of the secured party. “[G]enerally, a trustee should not sell property subject to a security
                                           2   interest unless the sale generates funds for the benefit of unsecured creditors.” DeGiacomo v.
                                           3   Traverse (In re Traverse), 753 F.3d 19, 25 n. 2 (1st Cir. 2014) (quoting U.S. Department of Justice,
                                           4   Executive Office for United States Trustees, Handbook for Chapter 7 Trustees at 8-20 (2009)
                                           5   (quotation marks omitted). See also Collier on Bankruptcy ¶ 725.01 (“It is not the proper function
                                           6   of the trustee to liquidate property solely for the benefit of secured creditors.”).
                                           7          In In re KVN Corp., 514 B.R. 1 (9th Cir. BAP 2014), the BAP considered a similar
                                           8   agreement between a trustee and secured creditor, with a limited carve-out for unsecured creditors,
                                           9   and explained:
                                          10              It is universally recognized, however, that the sale of a fully encumbered
                                                          asset is generally prohibited. [citations omitted]. The prohibition against the
                                          11              sale of fully encumbered property is also embedded in the official
                                                          Handbook for Chapter 7 Trustees in several places:
B AKER & H OSTETLER LLP




                                          12
   A TTORNEYS AT L A W
                          LOS A NGELES




                                                                Generally, a trustee should not sell property subject to a security interest
                                          13                    unless the sale generates funds for the benefit of unsecured creditors. A
                                                                secured creditor can protect its own interests in the collateral subject to
                                          14                    the security interest.
                                          15              U.S. DOJ Exec. Office for U.S. Trs., Handbook for Chapter 7 Trustees at
                                                          4-16 (2012) (hereinafter, Handbook). The Handbook also provides:
                                          16
                                                                A chapter 7 case must be administered to maximize and expedite
                                          17                    dividends to creditors. A trustee shall not administer an estate or an asset
                                                                in an estate where the proceeds of liquidation will primarily benefit the
                                          18                    trustee or the professionals, or unduly delay the resolution of the case.
                                                                The trustee must be guided by this fundamental principle when acting
                                          19                    as trustee. Accordingly, the trustee must consider whether sufficient
                                                                funds will be generated to make a meaningful distribution to unsecured
                                          20                    creditors, including unsecured priority creditors, before administering a
                                                                case as an asset case. 28 U.S.C. § 586.
                                          21
                                                          Id. at 4-1. Finally,
                                          22
                                                                [i]n asset cases, when the property is fully encumbered and of nominal
                                          23                    value to the estate, the trustee must immediately abandon the asset and
                                                                contact the secured creditor immediately so that the secured creditor can
                                          24                    obtain insurance or otherwise protect its own interest in the property.
                                                                [§§] 554, 704.
                                          25
                                                          Id. at 4-7. Taken together, the above-referenced authorities stand for the
                                          26              proposition that sales of fully encumbered assets are generally improper. In
                                                          that instance, the trustee's proper function is to abandon the property, not
                                          27              administer it, because the sale would yield no benefit to unsecured creditors.
                                          28   In re KVN Corp., 514 B.R. at 5-6.


                                         Case: 20-40990      Doc# 89       Filed: 09/15/20      Entered: 09/15/20 17:50:04         Page 6 of 8
                                                                                                 -5-
                                           1          The BAP went on to consider whether the carve-out could justify the sale, noting that such
                                           2   carve-outs must provide unsecured creditors with a “meaningful” recovery:
                                           3              The Handbook also provides some guidance on carve-out agreements in the
                                                          context of a sale:
                                           4
                                                              A trustee may sell assets only if the sale will result in a meaningful
                                           5                  distribution to creditors. In evaluating whether an asset has equity, the
                                                              trustee must determine whether there are valid liens against the asset
                                           6                  and whether the value of the asset exceeds the liens. The trustee may
                                                              seek a 'carve-out' from a secured creditor and sell the property at issue
                                           7                  if the 'carve-out' will result in a meaningful distribution to creditors. . . .
                                                              If the sale will not result in a meaningful distribution to creditors, the
                                           8                  trustee must abandon the asset.
                                           9              Handbook at 4-14.
                                          10   In re KVN Corp., 514 B.R. at 7.
                                          11          The BAP then noted the need for “heightened scrutiny due to past abuses” (id.), and held
B AKER & H OSTETLER LLP




                                          12
   A TTORNEYS AT L A W




                                               that in order to overcome the presumption of impropriety to the motion, the trustee needed to satisfy
                          LOS A NGELES




                                          13   certain requirements:
                                          14                  To rebut the presumption, the case law directs the following inquiry:
                                                              Has the trustee fulfilled his or her basic duties? Is there a benefit to the
                                          15                  estate; i.e., prospects for a meaningful distribution to unsecured
                                                              creditors? Have the terms of the carve-out agreement been fully
                                          16                  disclosed to the bankruptcy court? If the answer to these questions is
                                                              in the affirmative, then the presumption of impropriety can be
                                          17                  overcome.
                                          18   Id. at 8. The BAP considered the test, and concluded that the trustee did not appear to be conducting
                                          19   the sale for her own benefit, but remanded for the Bankruptcy Court to determine the “question of
                                          20   fact” whether the carveout “from the lien proceeds will result in a meaningful distribution to the
                                          21   unsecured creditors.” Id.
                                          22          The KVN opinion demonstrates what is missing from the Motion. The Trustee has not
                                          23   presented evidence of the validity of Wells Fargo’s lien, nor facts to demonstrate that the carve-out
                                          24   is certain, and will provide a meaningful distribution to creditors. If such information cannot be
                                          25   presented, then the only appropriate outcome is for this case to be deemed administratively
                                          26   insolvent, and the assets to be turned over to Wells Fargo (assuming their lien is valid). If the
                                          27   bonding is necessary to sell the assets and that sale is likely to benefit only Wells Fargo, then Wells
                                          28   Fargo can advance funds to cover it as lenders commonly do to protect their collateral.


                                         Case: 20-40990      Doc# 89       Filed: 09/15/20     Entered: 09/15/20 17:50:04          Page 7 of 8
                                                                                                -6-
                                           1   E.     The Trustee’s Proposal Should Not Be Heard on an Emergency Basis.
                                           2          Finally, the Motion does not adequately explain why it is necessary for these substantial
                                           3   concessions to be made upon such short notice. There is no reason why the rights of creditors to
                                           4   object to these significant concessions are to be adjudicated on just three business days’ notice.
                                           5   The Trustee identifies that the current bond on the estate property is set to expire September 20,
                                           6   2020. But the Trustee fails to explain why she waited until September 11, 2020 to bring this to the
                                           7   attention of the creditors when she surely knew of this deadline far in advance of filing the Motion
                                           8   and Limited Notice Application. This artificially hurried timetable in which creditors must object
                                           9   to significant estate concessions upon limited information raises concerns regarding the propriety
                                          10   of the Motion and the Trustee’s efforts at marketing the estate assets. Due Process and transparency
                                          11   are at the heart of bankruptcy proceedings. Both are absent here.
B AKER & H OSTETLER LLP




                                          12
   A TTORNEYS AT L A W




                                                                                               IV.
                          LOS A NGELES




                                          13                                            CONCLUSION
                                          14          For the foregoing reasons, Brown-Forman objects to the Motion. The Court should deny
                                          15   the Motion without prejudice to the Trustee’s ability to file it again with different terms, more
                                          16   information and on adequate notice to creditors.
                                          17
                                                                                           Respectfully submitted,
                                          18

                                          19                                               STOLL KEENON OGDEN PLLC
                                                                                           Lea Pauley Goff
                                          20                                               Spencer K. Gray

                                          21                                               Counsel for Brown-Forman Corporation
                                          22

                                          23                                               BAKER & HOSTETLER LLP

                                          24
                                                                                           By: /s/ David J. Richardson
                                          25                                                       Cecily A. Dumas
                                                                                                   David J. Richardson
                                          26

                                          27                                               Counsel for Brown-Forman Corporation

                                          28


                                         Case: 20-40990     Doc# 89      Filed: 09/15/20    Entered: 09/15/20 17:50:04        Page 8 of 8
                                                                                             -7-
